Citation Nr: 0433644	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  00-09 287A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for ventricular tachycardia.

2.  Entitlement to an initial compensable rating for 
residuals of a left shoulder fracture.

3.  Entitlement to service connection for a left heel stress 
fracture.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to an initial rating in excess of 20 percent 
for degenerative changes of the cervical spine.

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes at L3-S1 and the right sacroiliac 
joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 6, 1979, to 
January 31, 1999; he had 7 years, 2 months, and 14 days of 
active service prior to August 6, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.

(The issues of entitlement to an initial rating in excess of 
20 percent for degenerative changes of the cervical spine and 
to an initial rating in excess of 10 percent for degenerative 
changes at L3-S1 and the right sacroiliac joint are addressed 
in the remand set forth after the decision below.)




FINDINGS OF FACT

1.  The veteran's ventricular tachycardia is manifested by 
subjective complaints of momentary blackouts and fatigue upon 
exertion; objectively, the veteran has normal heart rate and 
rhythm, with normal heart size, normal electrocardiogram 
(EKG) findings and he achieved 10 metabolic equivalents 
(METs) upon exertion.

2.  The veteran does not experience current disability due to 
left shoulder fracture.  

3.  The veteran does not currently experience left heel 
fracture residuals, right ankle disability, or left ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for ventricular tachycardia have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7011 
(2004).

2.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a left shoulder fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5201 (2004).

3.  The veteran does not have a left heel fracture residual, 
right ankle disability, or left ankle disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

It has been determined by VA's Office of the General Counsel 
(GC) that, when a claim of service connection is granted and 
the veteran submits a notice of disagreement as to the 
disability evaluation assigned, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement, provided that appropriate VCAA notice 
was provided as to the initial claim that was the subject of 
the grant.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, the RO's only obligation under such circumstances is 
to develop or review the claim and, if the disagreement 
remains unresolved, to issue a statement of the case. 

In the present case, the veteran's increased rating claims 
are "downstream issues" as contemplated under VAOPGCPREC 8-
2003.  However, as the claims file fails to demonstrate 
adequate notice as to the underlying service connection 
claims, VAOPGCPREC 8-2003 does not serve to obviate the 
notice requirements set forth under the VCAA.  Rather, a full 
analysis of notice must be undertaken as to all issues on 
appeal.  

A VA letter issued in March 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA would attempt to 
obtain on his behalf.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  
Additionally, earlier letters dated in January 2004 and July 
2004 provided notice as to the veteran's ventricular 
tachycardia claim.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post-service treatment and 
examination.  Additionally, a transcript of an October 2000 
hearing before the RO is associated with the claims folder.  
Finally, the veteran has submitted statements in support of 
his claim.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or mal-aligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.



Service Connection Claims

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

I.  Increase rating--ventricular tachycardia

Factual background

The veteran was examined by VA in September 1998.  The 
veteran had premature ventricular contractions.  He avoided 
activities such as running up hills and sprinting and he 
tried to keep his heart rate below 150 beats per minute.  

Objectively, the veteran's blood pressure in the right arm, 
sitting, with the regular cuff, was 112/76.  His pulse was 60 
and regular.  No arrhythmia was noted and cardiac size was 
normal.  There was no gallop or heave and there were no 
abnormal valvular sounds.  Carotid upstrokes were 2+ without 
bruits.  Femorals were 2+ without bruits.  Pulses were 
palpable down to the dorsalis pedis-posterior tibial level.  
Perfusion was good throughout, as was capillary fill.  

Following the evaluation, the veteran was diagnosed with 
episodes of ventricular tachycardia.  Examination was noted 
to be normal that day.  

A January 2000 VA clinical record reflected complaints of 
blackouts.  Testing showed no abnormalities.  

In October 2000, the veteran presented testimony at a 
personal hearing before the RO.  At that time, the veteran 
indicated that he had been taking heart medication on a near-
continuous basis since his problem was diagnosed.  He 
identified the medication as Metoprololotratriate.  He took 
50 milligrams daily.  

Regarding symptomatology, the veteran stated that he fatigued 
very easily.  He also had instances of momentary blackouts.  
The veteran denied having had any attacks requiring emergency 
treatment.  

In December 2000, the veteran was again examined by VA.  At 
that time, his blood pressure was 126/68, with a pulse of 88.  
There was no evidence of congestive heart failure and no 
arrhythmias.  The veteran was under no restrictions as to his 
heart.  A complete work-up was negative.  He had no dyspnea, 
fatigue, angina, dizziness or syncopal episodes.  An EKG 
showed a normal heart size.  His METs level was 10.  The 
diagnosis was history of ventricular tachycardia while in 
service, with a history of occasional premature ventricular 
contractions.

In January 2001, the veteran presented for VA outpatient care 
with cardiac complaints.  He had pain at level 4, just below 
the axilla.  The pain was sharp and constant and had 
persisted for 1 week.  He denied any shortness of breath, 
diaphoresis or nausea and vomiting.  His pain increased in 
intensity with deep breath.  It was noted that the veteran 
had been on Lopressor since an episode of ventricular 
tachycardia 5 years earlier.  There had been no subsequent 
episodes.  The plan was to continue with Lopressor.  

The January 2001 triage report showed a blood pressure 
reading of 132/94, with a pulse of 69.  There was tenderness 
to the left lateral chest wall just inferior to the left 
axillary area, but there was no ecchymosis.  His heart rate 
was regular, with no murmurs or rubs.  No jugular venous 
distention was noted.  There was no peripheral edema.  An EKG 
showed a normal sinus rhythm with no acute changes.  The 
assessment was chest wall pain and a history of heart 
arrhythmia (polymorphic ventricular tachycardia), controlled 
with medication.  

An August 2003 echocardiograph interpreted by W. L. I., M.D., 
showed an impression of trace mitral regurgitation.  That 
test also revealed systolic anterior motion, noted 
incidentally and without obstruction, and a borderline 
thickened interventricular septum.  The veteran achieved 10.1 
METs.

A stress test also conducted in August 2003 showed premature 
ventricular contractions (PVCs).  The assessment was 
arrhythmia.  Maximum exercise was performed without observed 
limitation by heart rate, blood pressure changes, ischemia 
development, pulmonary hypertension, mitral valve blood flow, 
baseline pulmonary restriction, or oxygen desaturation.  It 
was noted that the veteran exhibited no limitation of work 
despite the presence of noted abnormalities.  Aside from the 
PVCs, the veteran had normal cardiac and pulmonary functions.

In a September 2003 letter written by T. S. A., M.D., it was 
commented that the veteran had abnormal right precordial EKG 
T waves.  Magnetic Resonance Imaging (MRI) was recommended.  

In February 2004, the veteran received another VA cardiac 
examination.  The veteran complained that whenever he was 
under stress it felt as though his heart was beating faster 
in his chest.  The veteran went to a gymnasium for light 
aerobic workouts of 20 to 30 minutes in duration.

Upon physical examination, the veteran's blood pressure was 
120/88.  His pulse was 52.  His heart had a regular rate and 
rhythm, with no murmurs, rubs or gallops.  There were no 
carotid bruits bilaterally.  A stress test was not performed 
at that time, but it was remarked that the veteran was in 
great shape and could probably achieve an MET level of 10 
without much difficulty.  An electrophysiological work-up was 
recommended.  

Analysis

The veteran is presently assigned a 10 percent disability 
evaluation for ventricular tachycardia pursuant to Diagnostic 
Code 7011.  Under that Code section, a 10 percent disability 
evaluation is warranted for sustained ventricular arrhythmias 
when a workload of greater than 7 METs (metabolic 
equivalents) but not greater than 10 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
continuous medication is required.  A 30 percent rating is 
warranted when a workload of greater than 5 METs, but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

The Board has reviewed the medical evidence of record and 
concludes that the criteria necessary for assignment of the 
next higher (30 percent) evaluation under Diagnostic Code 
7011 have not been met.  This is so for the entire period 
under question-February 1, 1999, to the present.  Various 
stress tests and other objective data consistently 
demonstrate a workload of about 10 METs.  Furthermore, there 
are no objective findings of dyspnea, fatigue, angina, 
dizziness, or syncope and no evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or X-ray.  
In fact, the veteran's heart has consistently been found to 
be of normal size.  

Based on the foregoing, the Board finds that the 10 percent 
rating currently in effect for the veteran's ventricular 
tachycardia most accurately approximates the veteran's 
disability picture over the entirety of the claims period.  

In conclusion, the evidence fails to show that the criteria 
consistent with a 30 percent disability evaluation for 
ventricular tachycardia have been established here, for any 
part of the claims period.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
ventricular tachycardia has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral of this case for consideration of assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2004) is 
not warranted.

II.  Increased rating--residuals of a left shoulder fracture

Factual background

The veteran was examined by VA in September 1998.  It was 
noted that the veteran fractured his left scapula in a 1975 
automobile accident.  His only pain was at C7 and C8.  There 
was no pain in the scapula area per se.  He had no limitation 
of motion.  He did feel a burning, cystic sensation in the 
paraspinal area of the cervical lower spine.  There was no 
radiculopathy and no weakness in his arms.  

Objectively, range of motion of the shoulders was from 0 to 
180 degrees as to abduction and forward flexion, 0 to 60 for 
posterior extension, 0 to 90 degrees for internal and 
external rotation and from 0 to 30 degrees for adduction 
bilaterally.  There was no pain limitation.  Functionally and 
motor-wise the veteran was entirely within normal range.  The 
diagnosis was remote history of left scapula fracture without 
residuals.  

The veteran was again examined in December 2000.  He 
complained of a strained sensation in the left scapula area 
with movement, but he denied any pain.  Rather, it was just a 
"funny sensation."  Objectively, there was full range of 
motion of the shoulder joints with no weakness noted.  The 
diagnosis was history of fracture of the left scapula with no 
residual.  

Analysis

The veteran is presently assigned a noncompensable rating for 
residuals of a left shoulder fracture, pursuant to Diagnostic 
Code 5201.  Under that Code section, which concerns 
limitation of arm motion, a 20 percent evaluation is 
warranted where there is limitation of either extremity at 
shoulder level.  A 30 percent rating is warranted where the 
evidence demonstrates limitation of arm motion to midway 
between side and shoulder level, if the affected arm is the 
major extremity.  A 30 percent evaluation is also applicable 
if the minor extremity is limited to 25 degrees from the 
side.  That same degree of limitation warrants a 40 percent 
evaluation if the affected arm is the major extremity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5021.  

Thus, in order to qualify for the next higher (20 percent) 
evaluation, the evidence must show limitation of motion at 
the shoulder level.  Here, however, the competent evidence 
clearly shows that the veteran's shoulder motion is entirely 
normal.  Moreover, there has been no functional loss of any 
kind shown.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  VA examination in 
September 1998 revealed that, functionally and motor-wise, 
the veteran was entirely within normal range.  No residuals 
were detected.  The same findings were again reached upon VA 
examination in December 2000.  No weakness or pain on motion 
was noted.  

The Board has also considered whether any alternate 
Diagnostic codes provide a basis for an increased rating 
here.  Of relevance is Diagnostic Code 5203, for impairment 
of the clavicle or scapula.  That Code section affords a 20 
percent evaluation for nonunion of the clavicle or scapula, 
with loose movement.  Such has not been established by the 
medical evidence, so this Code section does not provide a 
basis for an award of a compensable rating.  

In conclusion, the competent evidence fails to indicate any 
residuals of a left shoulder fracture.  As such, the 
presently assigned noncompensable rating is appropriate for 
the entirety of the claims period and there is no basis for a 
rating in excess of that amount.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
residuals of a left shoulder fracture caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral of this issue for consideration of assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2004) is not warranted.

III.  Service connection--left heel stress fracture

Factual background

The veteran's enlistment examination in May 1972 showed 
normal feet.  A report of medical history completed at that 
time indicated no complaints regarding his left heel.  

During service, in June 1972, the veteran complained of left 
heel pain of 5 days' duration.  There was minimal edema and 
compression tenderness of the left os calcis.  The impression 
was an early stress fracture, left os calcis.  

The veteran was later reevaluated in the podiatry clinic at 
Walson Army Hospital in July 1972.  At that time, x-rays were 
negative for any sign of a stress fracture.  The veteran was 
cleared for airborne duty.

The veteran denied any foot trouble in a May 1988 report of 
medical history.  

A September 1990 in-service treatment report showed 
complaints of pain in the left metatarsal area when jogging.  
He stated that he had twisted his left foot when running.  X-
rays were negative, however, and a stress fracture was ruled 
out.  

Physical examination in June 1995 was normal and the veteran 
again denied foot trouble in a report of medical history.  

The veteran did indicate foot trouble upon separation in 
September 1998.  At a VA examination performed at that time, 
the veteran stated that his left ankle would bother him from 
time to time with excessive running.  On such occasions he 
would experience pain and swelling in the Achilles' area.  
Otherwise, the ankle was fully functional.  

Upon objective examination in September 1998, the veteran's 
gait was normal.  He toe and heel walked well.  The left 
ankle had a range of motion from 0 to 16 degrees dorsiflexion 
and from 0 to 40 degrees plantar flexion.  There was no 
effusion, and no increased inversion or eversion.  There was 
also no laxity, hyperthermia or edema.  There was no pain 
with manipulation.  The diagnosis was left heel stress 
fracture, noted to actually be an Achilles' tendon stress 
injury, with occasional recurrent symptoms, negative on 
current examination.

The veteran was again examined in December 2000.  He 
complained of left ankle swelling after running.  He also 
complained of clicking noises.  He denied any residuals as to 
a left ankle stress fracture.  X-rays of the left ankle were 
negative, as were x-rays of the left foot.  The diagnosis was 
an Achilles' tendon injury exacerbated by running, with no 
recent residuals.  

The remainder of the medical records do not indicate any 
complaints or treatment with respect to any residuals of a 
left heel stress fracture.

Analysis

The veteran is claiming entitlement to service connection for 
residuals of a left heel stress fracture.  As alluded to 
above, a successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence shows complaints of left 
heel pain in service.  Radiologic testing done at the time 
showed no residuals and additional objective examination 
revealed no disability.  Since service, there are no 
objective findings of residuals of a left heel stress 
fracture and no post-service complaints of treatment.  
Indeed, at his most recent VA examination in December 2000, 
the veteran himself denied any residuals with respect to a 
left heel fracture.

As noted above, the evidence of record fails to establish 
current findings of residuals with respect to the veteran's 
left heel.  Given this, an award of service connection is not 
warranted.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability.

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  

Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Inasmuch as the veteran has no current diagnosed residuals of 
a left heel fracture, the preponderance of the evidence is 
against the veteran's claim and service connection for such 
is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection fails.  
The benefit sought on appeal is denied.  



IV.  Service connection--right ankle condition

Factual background

The veteran's May 1972 enlistment examination was negative 
for any right ankle problems.  Foot trouble was denied in a 
report of medical history completed at that time.  

No findings of right ankle trouble are seen until December 
1993.  At that time, the veteran complained of pain and edema 
in the right ankle of one week's duration.  The assessment 
was synovitis due to overuse versus early degenerative joint 
disease.  The veteran was restricted from running and jumping 
for two weeks.  A right ankle series showed no significant 
abnormality.  

Examination in June 1995 was normal, with no complaints of 
right ankle trouble.  

In conjunction with his separation in September 1998, the 
veteran received a VA examination.  The veteran complained of 
periodic problems with his right ankle.  Functionally, his 
ankle was considered fine.  

Range of motion of the right ankle was from 0 to 20 degrees 
in dorsiflexion and from 0 to 44 degrees in plantar flexion.  
There was no effusion, and no increased inversion or 
eversion.  There was also no laxity, hyperthermia or edema.  
There was no pain with manipulation.  The diagnosis was 
remote history of recurrent ankle sprains, currently 
asymptomatic.

Further VA examination in December 2000 failed to demonstrate 
any objective evidence of a right ankle disability.  X-rays 
were negative.  

Analysis

The veteran is claiming entitlement to service connection for 
a right ankle condition.  As previously stated, a successful 
service connection claim will contain the following three 
elements: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 341, 346.  

Again, the evidence here does not demonstrate a current right 
ankle disability.  X-rays are negative and examination 
findings are normal.  Therefore, service connection may not 
be awarded.  See Brammer, 223, 225 (1992).  Inasmuch as the 
veteran has no current diagnosed right ankle disability, the 
preponderance of the evidence is against his claim and 
service connection is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim of service 
connection fails.  The benefit sought on appeal is denied.  
 
V.  Service connection--left ankle condition

Factual background

The veteran's May 1972 enlistment examination was negative 
for any left ankle problems.  Foot trouble was denied in a 
report of medical history completed at that time.  

During service, in June 1972, the veteran complained of left 
heel pain.  He did not specifically mention the left ankle.  
In any event, x-rays were negative upon reevaluation at the 
podiatry clinic, Walson Army Hospital, in July 1972.  The 
veteran was cleared for airborne duty.

A September 1990 in-service treatment report showed 
complaints of pain in the left metatarsal area when jogging.  
He stated that he had twisted his left foot when running.  X-
rays were negative, however, and a stress fracture was ruled 
out.  

Physical examination in June 1995 was normal and the veteran 
again denied foot trouble in a report of medical history.  

The veteran did indicate foot trouble upon separation in 
September 1998.  At a VA examination performed at that time, 
the veteran stated that his left ankle would bother him from 
time to time with excessive running.  On such occasions he 
would experience pain and swelling of the Achilles' area.  
Otherwise, the ankle was fully functional.  

Upon objective examination in September 1998, the veteran's 
gait was normal.  He toe and heel walked well.  The left 
ankle had a range of motion from 0 to 16 degrees dorsiflexion 
and from 0 to 40 degrees plantar flexion.  There was no 
effusion, and no increased inversion or eversion.  There was 
also no laxity, hyperthermia or edema.  There was no pain 
with manipulation.  X-rays were negative.  The diagnosis was 
left heel stress fracture, noted to actually be an Achilles' 
tendon stress injury, with occasional recurrent symptoms, 
negative on current examination.

The veteran was again examined in December 2000.  He 
complained of left ankle swelling after running.  He also 
complained of clicking noises.  He denied any residuals as to 
a left ankle stress fracture.  X-rays of the left ankle were 
negative, as were x-rays of the left foot.  The diagnosis was 
an Achilles' tendon injury exacerbated by running, with no 
recent residuals.  There were no other diagnoses with respect 
to the left ankle.

Analysis

The veteran is claiming entitlement to service connection for 
a left ankle condition.  As previously stated, a successful 
service connection claim will contain the following three 
elements: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 341, 346.  

The evidence here does not demonstrate a current left ankle 
disability.  X-rays are negative and examination findings are 
normal.  Therefore, service connection may not be awarded.  
See Brammer, 223, 225 (1992).  Inasmuch as the veteran has no 
current diagnosed left ankle disability, the preponderance of 
the evidence is against his claim and service connection is 
not warranted.  See Rabideau and Chelte, supra.  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection fails.  The benefit 
sought on appeal is denied.  


ORDER

An initial rating in excess of 10 percent for ventricular 
tachycardia is denied.

An initial compensable rating for residuals of a left 
shoulder fracture is denied.

Service connection for a left heel stress fracture is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.  


REMAND

Regarding the claims for higher initial ratings for 
disabilities of the spine, the Board notes that the 
diagnostic criteria for disabilities of the spine were 
recently amended, effective September 26, 2003.  68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  The veteran has not been 
notified of this change.  Such notice is required under the 


VCAA.  Additionally, given that certain of the new criteria 
require findings not typically made on examinations by VA 
prior to the change, such as whether the veteran's body 
habitus, age, or other factors affecting the spine warrant a 
conclusion that the range of motion shown in the veteran's 
case should be considered normal for him, the Board finds 
that another VA examination is warranted.  Id.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination of the spine.  
Range of motion studies should be 
conducted with respect to the neck and 
low back.  Findings should be made as to 
whether the veteran experiences any 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour.  The examiner should also 
note whether, in the veteran's case, his 
range of motion should be considered 
normal because of age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine.  

2.  After undertaking any additional 
development deemed necessary, the RO 
should re-adjudicate the claims for 
higher initial ratings for the cervical 
spine and low back.  If any benefit 
sought remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He should 
submit any pertinent information or evidence in his 
possession.  The RO should expedite processing of this 
remand.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



